2015 ME 107




                   OPINION OF THE JUSTICES
               OF THE SUPREME JUDICIAL COURT

               GIVEN UNDER THE PROVISIONS OF
       ARTICLE VI, SECTION 3 OF THE MAINE CONSTITUTION

                       Docket No. OJ-15-2

                    _______________________


         QUESTIONS PROPOUNDED BY HIS EXCELLENCY,
       PAUL R. LEPAGE, GOVERNOR OF THE STATE OF MAINE

                    IN A COMMUNICATION

                     DATED JULY 17, 2015

                    ARGUED JULY 31, 2015

                  ANSWERED AUGUST 6, 2015

                    _______________________
              QUESTION PROPOUNDED BY THE GOVERNOR
              IN A COMMUNICATION DATED JULY 17, 2015

To the Honorable Justices of the Supreme Judicial Court:

Please accept my request for an Opinion of the Justices of the Maine Supreme
Judicial Court pursuant to Article VI, Section 3 of the Maine Constitution. I
seek your advice upon important questions of law regarding my constitutional
obligation to faithfully execute the laws, specifically, 65 bills vetoed by me on
July 16, 2015, 17 of which are emergency legislation.

When the Legislature adjourned on June 30 with no date to reconvene, I was
prevented from returning the bills to their houses of origin. This triggered the
constitutional provision that I could hold the bills until the Legislature
reconvened for three consecutive days. The Legislature reconvened on July 16,
providing the earliest opportunity to return the bills since the Legislature’s
adjournment. I promptly returned all 65 vetoes to their respective houses of
origin on that date.

The Legislature’s failure to timely extend the first regular session beyond the
statutory adjournment date of June 17, then adjourning on June 30 with no date
of return, has resulted in a dispute over the validity of the 65 bills. Now that the
Legislature has refused to consider the vetoes, insisting that the bills have
already become law, my constitutional duty as Governor to “take care that the
laws be faithfully executed” is in question. I must know whether the 65 bills
have become law.

To determine this, I must know what type of adjournment prevents the return of
a bill to the Legislature. I must know whether the Legislature triggered the
constitutional three-day procedure for the exercise of the Governor’s veto. And
finally, I must know whether the 65 bills I returned to the Legislature on July 16
were presented properly before that body for reconsideration.

                           FACTUAL BACKGROUND

The first regular session of the 127th Legislature began on December 3, 2014.
Over the course of the session, the Legislature enacted bills and presented
them to me for action. I signed numerous bills into law; I allowed others to
become law without my signature; I vetoed many others. The statutory
                                                                                               2

adjournment date for this session was June 17, 2015. Despite knowing the
statutory adjournment date—a date published in numerous Legislative
calendars—the Legislature failed to timely extend the session by the close of
the June 17 meeting. This is so even though a Joint Order to extend the first
regular session by five legislative days was prepared on June 17 (Exhibit 1, SP
549). That Joint Order was never presented, however. Instead of timely
extending the first regular session, the Legislature simply adjourned and
returned on June 18, creating a question around its legal authority to reconvene
the session at all. A verbal motion to extend the session (which had arguably
already ended by operation of law) was passed in the House (Exhibit 2, Roll
Call #296) and in the Senate (Exhibit 3, Remarks, and Exhibit 4, Roll Call
#288) 1. The Legislature then met on June 19, 22, 23, and 24.. On June 24, the
Legislature attempted, by Joint Order, to further extend the session by five
more legislative days (Exhibit 5, HP 991). At the close of that day, the Senate
and House adjourned until June 30, 2015 at l0:00 in the morning (Exhibit 6,
SP 550). In contrast, at the close of the June 30 meeting, the Legislature, by
Joint Order, adjourned “… until the call of the President of the Senate and
the Speaker of the House, respectively, when there is a need to
conduct business or consider possible objections of the Governor”
(Exhibit 7, SP 556). The Joint Order did not set any date certain on which the
Legislature would reconvene.

Pursuant to the Maine Constitution, Article lV, Pt. 3, §2, when the
Legislature is in session, I have 10 days (excepting Sundays) in which to
return bills with my objections to their legislative houses of origin. The
Constitution also provides, however, that if “the Legislature by their
adjournment prevent [a bill’s] return”, there is an alternative veto process that
ensures that the Governor has the opportunity to exercise his veto power and
that the Legislature has time to reconsider the bill in light of the Governor’s
objections. That process allows the Governor to return the bills “within 3
days after the next meeting of the same Legislature which enacted the bill
….”

Prior to June 30, I had received 23 bills from the Legislature, six of which were
emergency bills. The respective deadlines for return of these bills were all

  1
     The failure of the Legislature to properly extend the first regular session along with their
subsequent attempt to do so after the session was statutorily adjourned was not discovered by the
Governor’s counsel until early July.
3

later than June 30. Just prior to its adjournment on June 30, the Legislature
presented me with an additional 58 bills, 14 of which were emergency bills.
The deadline for the return of these bills would have been July 11, 2015 if the
Legislature had been in session.

Instead, the Legislature conditionally adjourned on June 30 with no date for
its return. Moreover, the indefinite condition that could have prompted its
return—the call of the Senate President and Speaker of the House—did not come
to pass on or before July 11. In fact, while there were unofficial reports that the
legislators would reconvene on July 16, the legislative record confirms that the
date for reconvening was ambiguous at best (Exhibit 8, House Legislative
Record on HP 991, Rep. Fredette’s remarks). By their adjournment without
a set date of return, I was prevented from returning these bills to their houses of
origin.

Believing these circumstances triggered the constitutional three-day
procedure2, I held the bills until the Legislature reconvened, understanding
that the Constitution afforded me the opportunity to hold the bills until the
Legislature reconvened for four consecutive days. See Opinion of the Justices,
437 A.2d 597 (1981) and Opinion of the Justices, 484 A.2d 999 (1984). I had
the opportunity to consider the bills and draft objections. Consequently, when the
Legislature reconvened on July 16, I returned them within the time allowed me
under the Constitution. July 16 was the very first opportunity after the
Legislature’s June 30 adjournment when I could return the bills. I returned the
bills to their appropriate houses of origin with a request to the Legislative
leadership that they reconsider the bills in light of my objections. The Speaker of
the House refused to reconsider the bills, maintaining that they were laws that at
his direction had already been chaptered. After refusing to reconsider the bills and
my objections, the Legislature adjourned on July 16, 2015, using the words,
“adjourned without day” in the House and “adjourned sine die” in the Senate,
respectively.

I have a constitutional duty, as Governor, to “take care that the laws be
faithfully executed” (Me. Const. Art. V Pt. 1, §12). Accordingly, I must know

    2
      See Bands of the State of Washington v. United States and Okanogan, Methow, San Poelis,
Nespelem, Colville, and Lake Indian Tribes v. US, 279 U.S. 655 (1929) and Wright v. United States,
302 U.S. 583 (1938). While these cases address “pocket vetoes” pursuant to the United States
Constitution and the instant situation is not a question of a pocket veto, the language and analysis used
by the U.S. Supreme Court is pertinent to the questions raised in this letter.
                                                                                     4

whether the 65 bills I was prevented by the Legislature’s adjournment from
returning to their houses of origin by July 11 have become law. This is a
particularly pressing issue because 17 of these bills are emergency legislation,
meaning they are effective immediately after the conclusion of the session.
There is no dispute that at this time, the first regular session of the 127th
Legislature is over; the exact date of the end of the session is likely disputed,
however. I must know whether the three-day procedure was triggered by the
Legislature’s action or inaction during and/or after the session. If so, the exercise
of my veto power and the return of the bills on July 16 kept those bills from
“ having the same force and effect as if” I had signed them.

With great deference, therefore, I respectfully submit to you that these facts
present the “important questions of law” and “solemn occasion” necessary
to invoke your constitutional authority to issue advisory opinions under Article
VI, Section 3 of the Maine Constitution. There can be no doubt that the
validity of the laws at issue is a constitutionally important question. Likewise,
according to a 1975 Opinion of the Justices, “for it to be a solemn occasion ... the
questions must not be ‘tentative, hypothetical and abstract ….” Opinion of the
Justices, 330 A.2d 912, 915 (Me. 1975). “Subjects of advisory opinions must be
“of instant, not past nor future concern; things of live gravity.” Opinion of the
Justices, 134 Me. 510, 513, 191 A. 487 (1936). The questions of whether the
constitutional three-day procedure was triggered by the Legislature’s action or
inaction, including but not limited to its failure to legally extend the session and/or
its conditional “adjournment without day” raise sufficiently important legal
questions that must be answered because the faithful discharge of my constitutional
duty to execute numerous laws depends on the answers. Moreover, the guidance I
seek is needed with respect to matters of instant concern and live gravity.

                                   QUESTIONS

The Constitution of the State of Maine provides in pertinent part,

      If the bill or resolution shall not be returned by the Governor within
      10 days (Sundays excepted) after it shall have been presented to the
      Governor, it shall have the same force and effect as if the Governor
      had signed it unless the Legislature by their adjournment prevent its
      return, in which case, it shall have such force and effect, unless
      returned within 3 days after the next meeting of the same Legislature
      which enacted the bill or resolution …
5


Me. Const. Art. IV, pt. 3, §2.

The Constitution further provides, in pertinent part, “The Legislature shall enact
appropriate statutory limits on the length of the first regular session …”
Pursuant to this constitutional mandate, the Legislature enacted 3 M.R.S. §2,
which provides in pertinent part, “The first regular session of the Legislature,
after its convening, shall adjourn no later than the 3rd Wednesday in June …”
[emphasis added].

In order to fulfill my constitutional obligation to faithfully execute duly passed,
constitutionally sound laws, I must have answer[s] to the following question[s]:

    l)   What form of adjournment prevents the return of a bill to the
         Legislature as contemplated by the use of the word, adjournment,
         in Art. IV, pt. 3, §2 of the Maine Constitution?

    2)   Did any of the action or inaction by the Legislature trigger the
         constitutional three-day procedure for the exercise of the
         Governor’s veto?

    3)   Are the 65 bills I returned to the Legislature on July 16 properly
         before that body for reconsideration?

In light of the constitutional importance of these questions as well as the need
now for guidance on how to appropriately meet my constitutional duty to
faithfully execute the laws, I request the Court provide its answers to these
questions as promptly as the Court is able. I would be happy to expeditiously
provide any briefing requested by the Justices.

                                            Sincerely,
                                            /s/
                                            Paul R. LePage
                                            Governor
                          OPINION OF THE JUSTICES

To His Excellency, Paul R. LePage, Governor of the State of Maine:

      [¶1] Pursuant to article VI, section 3 of the Maine Constitution, it is our

honor to respond to Questions presented by Governor Paul R. LePage, who seeks

the advice of the Supreme Judicial Court regarding the status of certain bills that

were acted on by the 127th Maine Legislature in its First Regular Session.

      [¶2] We invited input from the Governor’s Office, the Legislature, and

interested members of the public. We received briefs from Governor LePage; the

President of the Senate, by and on behalf of the Maine Senate, and the Speaker of

the House, by and on behalf of the Maine House of Representatives; the Attorney

General; several Republican Members of the House of Representatives; the ACLU

of Maine Foundation; Planned Parenthood of Northern New England and other

medical organizations; and several interested members of the public.          Oral

Argument on the Questions was held on July 31, 2015.

      [¶3] After thoroughly considering the Governor’s Questions, the briefs and

arguments presented, the Maine Constitution and laws, the history and practices of

Maine Governors and Legislatures, and analogous jurisprudence from other

jurisdictions, all participating Justices being in agreement, we have the honor of

providing the following response.
2

                                I. DISCUSSION

A.    Solemn Occasion

      [¶4]   Before addressing the Questions, we are required by the Maine

Constitution to determine whether each of the Questions presents a solemn

occasion. The Constitution provides that “[t]he Justices of the Supreme Judicial

Court shall be obliged to give their opinion upon important questions of law, and

upon solemn occasions, when required by the Governor, Senate or House of

Representatives.” Me. Const. art. VI, § 3 (emphasis added). Thus, we must

determine whether each Question presents a solemn occasion “that confers on us

the constitutional authority to answer the questions propounded.” Opinion of the

Justices, 2015 ME 27, ¶ 17, 112 A.3d 926.

      [¶5]   “‘A solemn occasion arises when questions are of a serious and

immediate nature, and the situation presents an unusual exigency.’” Id. ¶ 18

(quoting Opinion of the Justices, 2012 ME 49, ¶ 5, 40 A.3d 930). “‘[S]uch an

exigency . . . exists when the body making the inquiry, having some action in view,

has serious doubts as to its power and authority to take such action under the

Constitution or under existing statutes.’” Opinion of the Justices, 2002 ME 169,

¶ 6, 815 A.2d 791 (quoting Opinion of the Justices, 709 A.2d 1183, 1185 (Me.

1997)). Only where the “facts in support of the alleged solemn occasion are clear

and compelling,” will we determine that a solemn occasion exists. Opinion of the
                                                                                                        3

Justices, 2015 ME 27, ¶ 18, 112 A.3d 926 (quotation marks omitted). We will

only answer questions that “concern a matter of live gravity,” Opinion of the

Justices, 2012 ME 49, ¶ 6, 40 A.3d 930 (quotation marks omitted), and are

“sufficiently precise for the justices to be able to determine the exact nature of the

inquiry,” Opinion of the Justices, 2004 ME 54, ¶ 40, 850 A.2d 1145 (quotation

marks omitted).1

        [¶6]     Historically, we have concluded that the facts are “clear and

compelling” where the question “involves constitutionally mandated conduct on

the part of the Governor under circumstances where the Governor has serious

doubts as to his power and authority.” Opinion of the Justices, 2002 ME 169, ¶¶ 8,

11, 815 A.2d 791 (alteration omitted) (quotation marks omitted); see also Opinion

of the Justices, 343 A.2d 196, 202 (Me. 1975) (determining that a solemn occasion

exists where the Governor was faced with the choice to “either act or refuse to act

now”).

        [¶7]    Although we will not answer “questions from one branch of the

government inquiring about the power, duty, or authority of another branch,”

Opinion of the Justices, 709 A.2d at 1185, when those duties and authorities


   1
      We do not answer “questions that are tentative, hypothetical and abstract.” Opinion of the Justices,
2015 ME 27, ¶ 18, 112 A.3d 926 (quotation marks omitted); see also Opinion of the Justices, 460 A.2d
1341, 1345 (Me. 1982) (declining to answer a “hypothetical” question, the “resolution of which may
involve determination of facts and application of provisions of law other than the terms of the Act” at
issue).
4

overlap or intertwine, we may respond.           Addressing such an occasion, we

responded to Governor John R. McKernan Jr.’s question regarding whether the

Legislature could enact certain legislation without the approval of the Governor,

see Opinion of the Justices, 571 A.2d 1169, 1179-81 (Me. 1989), and Governor

Angus S. King’s questions regarding whether the Legislature had authority to enact

certain legislation at a Special Session, see Opinion of the Justices, 680 A.2d 444,

445-49 (Me. 1996).

      [¶8] In the matter before us, Governor LePage’s Questions ask us to provide

him guidance in carrying out his responsibilities as the Chief Executive.

Specifically, the Questions involve the status of multiple bills that were passed by

both Houses of the Legislature and delivered to the Governor near the end of the

First Regular Session of the 127th Maine Legislature. Whether those bills now

have the force and effect of law, or are not yet law because they await the

Legislature’s action on the Governor’s objections, will determine whether the

Governor takes actions to enforce and effectuate those laws. Some of the bills

were passed as emergency legislation.         The urgency of potential emergency

legislation and the sheer number of bills in dispute create a significant issue of

grave public interest.    Cognizant that an Opinion of the Justices is not an

adjudication, and is advisory only, we take the Governor at his word that he seeks

the input of the Justices in order to “take care that the laws be faithfully executed.”
                                                                                    5

      [¶9]   In addition, and as discussed at Oral Argument, the Governor’s

alternative argument that the Legislature was finally adjourned on June 17, 2015,

by operation of statute, 3 M.R.S. § 2 (2014), creates a question as to the efficacy of

all legislative action after that date. See Me. Const. art. IV, pt. 3, § 16. This

creates additional immediate and urgent questions for the Governor, given his

institutional responsibility for enforcing the laws, and planning and budgeting for

implementation of that legislation.

      [¶10] On these facts, we have no difficulty determining that a solemn

occasion has been presented. We are careful, however, to answer only those

Questions that are specific to the circumstances confronting the Executive Branch

and relevant to the specific facts presented here. Thus, in one instance, we answer

the Question presented only in part.

B.    Factual Background

      [¶11] The critical facts are not in dispute except where noted. The First

Regular Session of the 127th Maine Legislature was convened on December 3,

2014. The statutory adjournment date for this legislative session was the third

Wednesday in June, or, more specifically, June 17, 2015. See 3 M.R.S. § 2 (“The

first regular session of the Legislature, after its convening, shall adjourn no later

than the 3rd Wednesday in June . . . .”). Pursuant to 3 M.R.S. § 2, the Legislature
6

prepared a Joint Order to extend its session by five legislative days on June 17th,

and the Order passed both Houses on June 18th.

      [¶12] On June 23rd, the Legislature again extended its session by five

legislative days. See id. The following day, the House announced its intention to

return on or about June 30 and July 16, 2015, to deal with bills that were still

awaiting the Governor’s signature. See Legis. Rec. H-*** (June 24, 2015, 1st Reg.

Sess. 2015). On June 26th, the President of the Senate and the Speaker of the

House sent a memorandum via email to all of the members of the 127th

Legislature, stating that they were “anticipating the potential for morning,

afternoon and evening sessions” on June 30; July 1; and July 16, 2015.

      [¶13] On June 30, 2015, the Legislature adjourned. The Senate Advanced

Journal and Calendar reflects the following Joint Order from June 30, 2015:

      Ordered, the House concurring, that when the House and Senate
      adjourn they do so until the call of the President of the Senate and the
      Speaker of the House, respectively, when there is a need to conduct
      business, or consider possible objections of the Governor.

Sen. Advanced Jour. & Calendar, Supp. No. 31, S.P. 556 (127th Legis. June 30,

2015). The order of adjournment did not contain a date certain for return.
                                                                                                        7

        [¶14] When the Legislature adjourned on June 30, 2015, eighty-one bills,2

for which the constitutionally-established ten-day period had not yet expired,

awaited the Governor’s action.

        [¶15] The Governor did not return the bills with his objections within ten

days. Instead, asserting that he had the constitutional authority to present the bills

when the Legislature next convened for more than three days, the Governor

returned sixty-five of the eighty-one bills to the Legislature with his vetoes on

July 16th, when the Legislature returned at the call of the President of the Senate

and Speaker of the House. The Legislature, through its leadership, announced that

the Governor’s vetoes of the sixty-five bills had been returned outside of the

constitutionally-established ten-day period; declined to act on the Governor’s

objections; and reported to the Governor through the Clerk of the House and

Secretary of the Senate that the bills had become law. Acting pursuant to 1 M.R.S.

§§ 91-95, 361-363 (2014), the Office of the Revisor of Statutes began processing

the bills that the Governor had not returned within the ten-day period as enacted

Public Laws to be incorporated into the Maine Revised Statutes.

   2
      The Governor indicates that eighty-one bills awaited his action after the Legislature adjourned on
June 30th—twenty-three bills presented to him prior to June 30th and fifty-eight bills presented to him on
June 30th, but there is disagreement surrounding the exact number of bills at issue. The Attorney General
reports in her brief that the Governor had eighty-five bills on his desk when the Legislature adjourned—
three of which he returned unsigned on July 1st and seven of which he signed into law between July 1st
and July 8th. The Legislature’s website appears to suggest that the Governor had eighty-two bills on his
desk as of the Legislature’s June 30th adjournment. This uncertainty as to the exact number of bills at
issue is not relevant to our analysis of the laws at issue.
8

         [¶16] At the close of business on July 16, 2015, the Legislature adjourned

sine die.3 Following the adjournment sine die of the First Regular Session of the

127th Legislature, the conflict and uncertainty between the Legislative and

Executive Branches of government regarding the status of the sixty-five bills—the

Legislature declaring that the bills are valid laws, and the Governor believing that

he has duly vetoed the bills—led to the Governor’s Questions that we address

today.

C.       Summary of Issues Presented

         [¶17] Reduced to its simplest form, the immediate question presented by all

three of the Governor’s inquiries is whether, when the 127th Maine Legislature

adjourned on June 30, 2015, “until the call of the President of the Senate and the

Speaker of the House,” the Legislature “prevented the return” of the sixty-five bills

for which the Governor later provided his vetoes. If the adjournment did not

prevent the Governor from returning the bills to the Legislature with his veto

messages, the bills have become law because the Governor did not return the bills

with his objections within ten days.                   If the June 30th adjournment of the

Legislature did prevent the return of the Governor’s objections, the bills have not

     3
      Sine die, the Latin term for “without day” has become a part of legislative parlance, despite the fact
that it is not actually contained in the Maine Constitution. See, e.g., Legis. Rec. S-2357 (2d Reg. Sess.
2014); see also William T. Pound, Nat’l Conference of State Legislatures, Mason’s Manual of Legislative
Procedure § 445 at 295-96 (2010 ed.). Although Latin scholars pronounce the term “see-nay de-ay,”
Maine legislators, and those who work with the Legislature, have historically pronounced the term
“sigh-neh dye.” We do not opine on the correct pronunciation.
                                                                                                             9

yet become law, and the Governor’s objections can be presented to the next

more-than-three-day session of the 127th Maine Legislature.4

D.         Extension of Legislative Session

           [¶18]       Before we address whether the Governor was prevented from

returning his objections to the sixty-five bills under the circumstances set out

above, however, we first address the alternative argument made by the Governor.5

           [¶19] The Governor argues, pursuant to 3 M.R.S. § 2,6 that the First Regular

Session of the 127th Legislature ended by operation of law on June 17, 2015, when

the House and the Senate failed to extend the legislative session by the end of that


     4
     By providing for the return of the Governor’s objections at the next more-than-three-day session of
the Legislature, the Maine Constitution precludes the operation of a “pocket veto” between sessions. See
Me. Const. art. IV, pt. 3, § 2; Tinkle, The Maine State Constitution 90 (2d ed. 2013). Since the
Constitution’s amendment in 1973, see Const. Res. 1973, ch. 2, passed in 1973, a pocket veto has only
been possible after the final adjournment of the Second Regular Session of any Legislature, see Me.
Const. art. IV, pt. 3, § 2. All parties are in agreement on this point.
     5
       We appreciate the Governor’s candor in reporting that this potential impediment to effective
legislative action was not known to the Governor during the critical ten-day period and that the Governor
did not originally rely on the extension process in applying the three-day provision of the Constitution.
     6
         Title 3 M.R.S. § 2 states:

                 The first regular session of the Legislature, after its convening, shall adjourn no later
          than the 3rd Wednesday in June and the 2nd regular session of the Legislature shall adjourn
          no later than the 3rd Wednesday in April. The Legislature, in case of emergency, may by a
          vote of 2/3 of the members of each House present and voting, extend the date for
          adjournment for the first or 2nd regular session by no more than 5 legislative days, and in
          case of further emergency, may by a vote of 2/3 of the members of each House present and
          voting, further extend the date for adjournment by 5 additional legislative days. The times
          for adjournment for the first and 2nd regular sessions may also be extended for one
          additional legislative day for the purpose of considering possible objections of the Governor
          to any bill or resolution presented to him by the Legislature under the Constitution, Article
          IV, Part Third, Section 2.
10

day. See Me. Const. art IV, pt. 3, § 1 (authorizing the Legislature to “enact

appropriate statutory limits on the length” of its sessions).

      [¶20] If the First Regular Session of the 127th Maine Legislature was

adjourned with finality on June 17th, the Governor’s vetoes would, pursuant to Me.

Const. art. IV, pt. 3, § 2, have to be presented to the next legislative session lasting

more than three days. Thus, the possibility that the Legislature lost its capacity to

act on June 18, 2015, without calling a new Special Session, cannot be overlooked

in our analysis.

      [¶21] The Maine Constitution does not contain express limitations on the

length of legislative sessions. It does expressly establish the opening date of the

First and Second Sessions, and it provides that the Legislature has the authority to

“enact appropriate statutory limits on the length” of those sessions. Me. Const. art.

IV, pt. 3, § 1. Exercising that authority, the Legislature has statutorily allowed

itself to extend the legislative session by a total of eleven legislative days—two

five-day extensions, and an additional one-day extension “for the purpose of

considering possible objections of the Governor to any bill or resolution presented

to him by the Legislature under the Constitution.” 3 M.R.S. § 2.

      [¶22] The statutorily established adjournment date for the First Regular

Session of the 127th Legislature was June 17, 2015. See id. (“The first regular

session of the Legislature, after its convening, shall adjourn no later than the 3rd
                                                                                  11

Wednesday in June . . . .”). The Joint Order on the first motion to extend the

legislative session is dated June 17, 2015. Sen. Advanced Jour. & Calendar, Supp.

No. 19, S.P. 549 (127th Legis. June 17, 2015). Both Houses voted on the motion

to extend on June 18, 2015, the day following the statutorily set date of

adjournment. See Me. Sen., Roll Call No. 288 (127th Legis. June 18, 2015); Me.

House, Roll Call No. 296 (127th Legis. June 18, 2015). Thus, the Governor

argues, the vote occurred after the session had already ended by operation of law,

potentially invalidating all subsequent legislative action.

      [¶23] For the reasons set out below, it is our opinion that, on the facts

presented here, the First Regular Session of the 127th Maine Legislature was not

effectively adjourned by the operation of the statutory adjournment date, and the

Legislature was not stripped of its ability to act on June 18, 2015. There are a

number of factors that inform our analysis of this issue.

      [¶24] First, and perhaps most importantly, it is affirmatively the role of the

Legislature to say when it is in session. See Me. Const. art. IV, pt. 3, § 1; NLRB v.

Canning, --- U.S. ---, 134 S. Ct. 2550, 2574-75 (2014); see also Me. Const. art. III,

§ 2 (providing for the distribution and exclusivity of powers of the three branches

of government); Sawyer v. Gilmore, 109 Me. 169, 180, 83 A. 673 (1912); Opinion

of the Justices, 7 Me. 483, 489-90 (1830). There was no procedural objection by

any member of the Legislature to the extension of the session at the June 18th vote,
12

nor does any legislator now challenge the validity of the extension.7 To the

contrary, both Houses were in substantial agreement about the need to extend the

session, the motion was dated June 17th, the members of the House voted to pass

the motion in numbers well beyond the two-thirds vote required pursuant to

3 M.R.S. § 2, and the Senate passed the motion unanimously.

         [¶25] Second, neither the Constitution nor the statute expressly requires the

Legislature to act to extend the session before midnight on the statutorily

established date. The absence of any such constitutional limitation is critical to the

analysis given the Legislature’s powers to act on behalf of the people unless

limited by the Constitution. See Sawyer, 109 Me. at 180, 83 A. 673. Indeed, the

Constitution expressly provides that neither House can adjourn for more than two

days without the consent of the other House:

                Section 12. Adjournments. Neither House shall during the
         session, without the consent of the other, adjourn for more than 2
         days, nor to any other place than that in which the Houses shall be
         sitting.

Me. Const. art. IV, pt. 3, § 12. That express constitutional limitation on the power

of the Houses to adjourn must be understood to control over any statutorily

established adjournment date. In other words, once the First Regular Session



     7
     When questioned at Oral Argument regarding the Governor’s contention that the legislative session
ended by operation of law on June 17th, counsel for the three Republican Members of the House of
Representatives agreed that the Legislature’s June 18th vote effectively extended the session.
                                                                                   13

began, that legislative session could not be adjourned for more than two days

without the constitutionally required consent of both Houses.

      [¶26] Finally, the Legislature has the exclusive authority to set its own rules

of procedure, see Me. Const. art. IV, pt. 3, §§ 1, 4, which includes the power to

“ratify any action that it had the power to authorize in advance and the ratification

dates back to the action that was ratified.” William T. Pound, Nat’l Conference of

State Legislatures, Mason’s Manual of Legislative Procedure § 146(6) at 114

(2010 ed.); see id. § 443 at 294; Me. Sen. R. 520 (127th Legis. Dec. 3, 2014) (“The

rules of parliamentary practice comprised in ‘Mason’s Manual of Legislative

Procedure’ or any other standard authority, govern the Senate in all cases in which

they are applicable . . . .”); Me. House R. 522 (127th Legis. Dec. 3, 2014)

(“Mason’s Rules govern the House in all cases in which they are applicable . . . .”).

      [¶27] On this record, where no affirmative language of the Constitution or

statute requires the extension vote to occur at a particular time, where the vote to

extend came within twenty-four hours of the statutory adjournment date, where the

motion to extend was extant before that adjournment date, and where no member

of the Legislature objected to the process used to establish the extension, we

conclude that neither the Judicial Branch nor the Executive Branch has the

constitutional authority to question the validity of the June 18th extension, and we
14

accept the assertion of the Maine Legislature that the extension was procedurally

appropriate.

E.    The Constitution

      1.       Background

      [¶28] We begin our analysis of the specific Questions presented by the

Governor by reviewing the process that the Maine Constitution sets out for

circumstances in which the Governor objects to a bill that has been passed by both

Houses of the Legislature and delivered to him.

      [¶29] During the session, the Governor has three options when a bill is

presented to him: (1) he can sign the bill into law; (2) he can withhold his

signature, which, after ten days, has “the same force and effect as if the Governor

had signed it”; or (3) he can object to the bill and send the bill and his objections

back to the Legislature within ten days. Me. Const. art. IV, pt. 3, § 2. The latter

process has come to be called a “veto.”

      [¶30] A gubernatorial veto requires both Houses to “reconsider” the bill.

Me. Const. art. IV, pt. 3, § 2. Only if, by a two-thirds vote of both the House and

the Senate, the Legislature votes to approve the bill notwithstanding the objections

of the Governor does the bill become law “as if it had been signed by the

Governor.” Me. Const. art. IV, pt. 3, § 2.
                                                                                 15

      [¶31] The procedure for a gubernatorial veto during the legislative session is

a long-familiar process in Maine government, and there is no dispute that, during

the session, the Governor has ten days to present his objection—his veto—to any

bill presented to him. That process has been in place since the Maine Constitution

took effect in 1820, although the time for the Governor’s vetoes has been extended

to ten days from its original five days. See Me. Const. art. IV, pt. 3, § 2 (1820);

Const. Res. 1976, ch. 6, passed in 1976.

      [¶32] The circumstances creating the Questions before us today arise when

a bill that has been passed in both Houses is presented to the Governor at or near

the end of a legislative session, calling into question the ordinary ten-day period

for the Governor’s action. If the Houses present a bill to the Governor but “by

their adjournment prevent [the] return” of the bill with the Governor’s veto, the

Constitution provides the process by which that objection is to be addressed. See

Me. Const. art. IV, pt. 3, § 2. Between sessions, the process requires the Governor

to present his objection “within 3 days after the next meeting of the same

Legislature which enacted the bill or resolution.” Me. Const. art. IV, pt. 3, § 2.

Following the final adjournment of the Second Regular Session, the Constitution

dictates that bills not signed by the Governor under those circumstances do not

become law. Me. Const. art. IV, pt. 3, § 2. This is commonly known as a “pocket

veto.” See, e.g., Tinkle, The Maine State Constitution 90 (2d ed. 2013).
16

         [¶33] Thus, the question we address today is whether the Legislature by its

June 30, 2015, adjournment prevented the return of the Governor’s objections.

          If the bill or resolution shall not be returned by the Governor within
          10 days (Sundays excepted) after it shall have been presented to the
          Governor, it shall have the same force and effect as if the Governor
          had signed it unless the Legislature by their adjournment prevent its
          return, in which case it shall have such force and effect, unless
          returned within 3 days after the next meeting of the same Legislature
          which enacted the bill or resolution; if there is no such next meeting
          of the Legislature which enacted the bill or resolution, the bill or
          resolution shall not be a law.

Me. Const. art. IV, pt. 3, § 2 (emphasis added).8

          [¶34] As noted, the Governor and the Legislature offer differing definitions

of an adjournment that “prevents” a bill’s return with the Governor’s objections.

The Legislature asserts that the only adjournment that meets that definition is an

adjournment without day,9 although the constitutional provision at issue does not

use that term and the framers of the Constitution knew how to indicate

adjournment without day. See Me. Const. art. IV, pt. 3, § 20 (stating that “‘recess

of the Legislature’ means the adjournment without day of a session of the



     8
      Article IV, part 3, section 2 of the Maine Constitution has been amended three times since it
originally took effect in 1820. For purposes of this opinion, the amendments do not affect our analysis
unless otherwise noted, and all references to this provision are to its current version.
     9
      The parties agree that an adjournment without day—adjournment sine die—does trigger the
Governor’s authority to return the bills on the next occasion on which the same Legislature is
continuously in session for more than three days. See Opinion of the Justices, 437 A.2d 597, 604-05 (Me.
1981). The question presented here is whether that is the only form of adjournment that has that effect.
                                                                                                           17

Legislature”).10 The Governor asserts that it is not the form of the adjournment but

the effect of the adjournment that controls. On the facts before us, the Governor

argues that, because the adjournment came at the temporal end of the session, did

not include a date certain for return, and did not result in a return of the Legislature

immediately after the ten days allotted for gubernatorial veto, the effect was an

adjournment that triggered his authority to hold his vetoes until the next

more-than-three-day legislative session.

        2.      Constitutional Interpretation

        [¶35] Because the same principles employed in the construction of statutory

language hold true in the construction of a constitutional provision, we first

examine the plain language of the provision. Allen v. Quinn, 459 A.2d 1098, 1100

(Me. 1983) (stating that “‘we look primarily to the language used’” in interpreting

the Maine Constitution (quoting Farris ex rel. Dorsky v. Goss, 143 Me. 227, 230,

60 A.2d 908 (1948))). We have agreed with the New York Court of Appeals in

addressing the construction of our own Constitution: “‘It is the approval of the

People of the State which gives force to a provision of the Constitution . . . and in

construing the Constitution we seek the meaning which the words would convey to




   10
      Article IV, pt. 3, § 20 of the Maine Constitution, by its terms, is limited in application to the timing
of a people’s veto initiative.
18

an intelligent, careful voter.’” Id. (quoting Kuhn v. Curran, 61 N.E.2d 513, 517-18

(N.Y. 1945)).

      [¶36] The Maine Constitution does not use the term “adjournment sine die,”

nor does it define or explain the terms “adjournment” or “adjournment without

day.” The only constitutional reference to “adjournment without day” is within

article IV, part 3, section 20, which sets out the procedures for an entirely different

process—a people’s veto. See Me. Const. art. IV, pt. 3, §§ 17-20.

      [¶37] In other provisions, the term “recess” is used synonymously with

“adjournment sine die.” See Me. Const. art. IV, pt. 3, § 16 (providing that Acts of

the Legislature take effect ninety days after the “recess of the session”).

      [¶38] In contrast to the use of the terms in the foregoing provisions, the

Constitution also uses the term “adjourn” or “adjournment” in other contexts where

the meaning may include a brief or temporary hiatus of legislative business. See,

e.g., Me. Const. art. IV, pt. 3, §§ 3, 12.

      [¶39] Thus, the constitutional provision at issue is ambiguous. The phrase

“by their adjournment prevent its return” has not been clarified within the Maine

Constitution or by our past opinions. When a provision is ambiguous, as is the

case here, we must “determine the meaning by examining the purpose and history

surrounding the provision.”       Voorhees v. Sagadahoc Cty., 2006 ME 79, ¶ 6,

900 A.2d 733 (citing Morris v. Goss, 147 Me. 89, 108-09, 83 A.2d 556 (1951)). In
                                                                                   19

construing the Maine Constitution, we address context, historical origins, tradition,

and precedent.

      [¶40] Context is critically important:

      One part [of the Constitution] may qualify another so as to restrict its
      operation, or apply it otherwise than the natural construction would
      require if it stood by itself; but one part is not to be allowed to defeat
      another if by any reasonable construction the two can be made to
      stand together.

1 Thomas M. Cooley & Walter Carrington, Cooley’s Constitutional Limitations

129 (8th ed. 1927). Also critical to our analysis of the ambiguous phrase are the

traditions of Maine government and its long-practiced actions interpreting the

constitutional provisions at issue. “[W]henever a constitutional provision may be

considered ambiguous its . . . ‘interpretation must be held to be settled by the

contemporaneous construction, and the long course of practice in accordance

therewith.’” Opinion of the Justices, 146 Me. 316, 323, 80 A.2d 866 (1951)

(quoting State v. Longley, 119 Me. 535, 540, 112 A. 260 (1921)). Finally, we may

look to the interpretation of constitutional provisions undertaken by other courts

when the constitutional language at issue is similar or drawn from similar historical

passages. See Opinion of the Justices, 175 A.2d 405, 407 (Del. 1961).

      [¶41] Because context, long-practiced traditions and interpretations, and

judicial analysis and precedent in other jurisdictions interpreting similar
20

constitutional provisions all play a part in our interpretation of the constitutional

provision at issue here, we address them each in turn.

              a.       Context

      [¶42]        Any assessment of executive and legislative authority must be

understood in the context of Maine’s constitutional and historical recognition of

the separation of powers among the three branches of government as set out in

article III of the Maine Constitution.

             Section 1. Powers distributed. The powers of this
      government shall be divided into 3 distinct departments, the
      legislative, executive and judicial.

            Section 2. To be kept separate. No person or persons,
      belonging to one of these departments, shall exercise any of the
      powers properly belonging to either of the others, except in the cases
      herein expressly directed or permitted.

Me. Const. art. III.

      [¶43] The effectuation of these provisions is paramount. More than one

hundred years ago, we noted that the power of the Legislature to act on behalf of

the people is addressed in broad terms, subject only to the limitations established

by the Constitution.

             It is but the restatement of a fundamental and familiar principle to
      say that the sovereign power is lodged in the people and that the
      Constitution, framed and adopted by the people, divides the powers of
      government into three distinct and yet coordinate departments,
      executive, judicial and legislative. But it is not always borne in mind
      that the Constitution operates differently with respect to these different
                                                                                                    21

          branches. The authority of the executive and judicial departments is a
          grant. These departments can exercise only the powers enumerated in
          and conferred upon them by the Constitution and such as are necessarily
          implied therefrom. The powers of the Legislature in matters of
          legislation, broadly speaking are absolute, except as restricted and
          limited by the Constitution. As to the executive, and judiciary, the
          Constitution measures the extent of their authority, as to the Legislature
          it measures the limitations on its authority.

Sawyer, 109 Me. at 180, 83 A. 673 (emphasis added).

          [¶44] In furtherance of the fundamental powers and authority of the separate

branches, the Maine Constitution must be read to support the exercise of the

applicable powers of each branch. It follows that the Governor’s authority to

object to legislation, to communicate those objections to the Legislature, and to

require the Legislature to consider and act upon those objections must not be

limited or infringed upon.              In counterbalance, because the Executive is not

endowed in American democracy with absolute veto power, the Legislature must

be able to anticipate and act upon the Governor’s objections and, where it

determines it appropriate, override those objections.11




   11
        The Supreme Court of the United States has stated,

              The decision to provide the President with a limited and qualified power to nullify
        proposed legislation by veto was based on the profound conviction of the Framers that the
        powers conferred on Congress were the powers to be most carefully circumscribed. It is
        beyond doubt that lawmaking was a power to be shared by both Houses and the President.

Immigration & Naturalization Serv. v. Chadha, 462 U.S. 919, 947 (1983); see also The Federalist No. 73
(Alexander Hamilton).
22

        [¶45]    It is in this constitutional context that we address the Questions

presented.

                b.      Long-Practiced Traditions and Historical Interpretations

        [¶46]    In considering the effect of the June 30th adjournment on the

Governor’s authority and responsibility in returning the end-of-session bills, we

must look to the past. History demonstrates that Maine Governors, for nearly forty

years, have routinely returned bills with their vetoes during temporary absences of

the Legislature that came at the end of the session—after an “adjournment” but

before the Legislature adjourned sine die.         The Legislature, in turn, routinely

addressed those vetoes and either overrode or sustained the governors’ objections

before finally adjourning the legislative session sine die.

        [¶47]        Because of the importance of practical construction in the

constitutional analysis, we provide a recitation of these practices throughout the

last four decades. Beginning in the late 1970s, governors have routinely returned

vetoes during temporary adjournments of the Legislature, and the Legislature has

reconvened to address objections to bills. For example:

     • On July 11, 1977, the 108th Legislature adjourned until July 25th.
       2 Legis. Rec. S-2432 (1st Reg. Sess. 1977); 2 Legis. Rec. H-2404 (1st
       Reg. Sess. 1977). In the intervening weeks, Governor James B.
       Longley returned numerous bills with his objections to the House and
       Senate, respectively. 2 Legis. Rec. S-2459-2486 (1st Reg. Sess.
       1977); 2 Legis. Rec. H-2433-2454 (1st Reg. Sess. 1977). When the
       Legislature reconvened on July 25, 1977, it considered the Governor’s
                                                                              23

      vetoes, sustained some of the Governor’s objections while overriding
      others, and then adjourned sine die. 2 Legis. Rec. S-2459-2486, 2488
      (1st Reg. Sess. 1977); 2 Legis. Rec. H-2433-2456, 2458 (1st Reg.
      Sess. 1977).

   • On June 12, 1981, the 110th Legislature adjourned until June 19th.
     2 Legis. Rec. S-1660 (1st Reg. Sess. 1981); 2 Legis. Rec. H-1658 (1st
     Reg. Sess. 1981). Although the Legislature was not adjourned for
     longer than ten days, Governor Joseph E. Brennan returned one bill
     with his objections on June 19th, and the Legislature addressed the
     Governor’s objections the same day. 2 Legis. Rec. S-1682-1685 (1st
     Reg. Sess. 1981); 2 Legis. Rec. H-1662-1669 (1st Reg. Sess. 1981).
     Both the House and the Senate overrode the Governor’s veto, 2 Legis.
     Rec. H-1669 (1st Reg. Sess. 1981); 2 Legis. Rec. S-1685 (1st Reg.
     Sess. 1981), before adjourning sine die, 2 Legis. Rec. S-1686 (1st
     Reg. Sess. 1981); 2 Legis. Rec. H-1671 (1st Reg. Sess. 1981).

      [¶48]    The same practice was evident during Governor McKernan’s

administrations. On one occasion, Governor McKernan returned his objections to

bills after the Legislature had adjourned until a date certain, and on another

occasion, Governor McKernan returned vetoed bills after the Legislature adjourned

“to the call” of legislative leadership twenty-nine days after the interim

adjournment:

   • On October 21, 1987, during a Second Special Session, the 113th
     Legislature adjourned “to the call of the President of the Senate and
     the Speaker of the House when there is a need to conduct legislative
     business.” 3 Legis. Rec. S-6 (2d Spec. Sess. 1987); 3 Legis. Rec. H-4
     (2d Spec. Sess. 1987). On October 22, 1987, Governor McKernan
     returned two bills with his vetoes—one to the House of
     Representatives and one to the Senate. 3 Legis. Rec. S-44 (2d Spec.
     Sess. 1987); 3 Legis. Rec. H-7-8 (2d Spec. Sess. 1987). The
     Legislature reconvened on November 19, 1987, to address the
     Governor’s objections, 3 Legis. Rec. S-44-45, 61 (2d Spec. Sess.
24

          1987); 3 Legis. Rec. H-7-8 (2d Spec. Sess. 1987), before adjourning
          the Second Special Session sine die on November 20, 1987, 3 Legis.
          Rec. S-82 (2d Spec. Sess. 1987); 3 Legis. Rec. H-75 (2d Spec. Sess.
          1987)

      • On July 1, 1993, the 116th Legislature adjourned until July 14, 1993.
        4 Legis. Rec. S-1274 (1st Reg. Sess. 1993); 2 Legis. Rec. H-1435 (1st
        Reg. Sess. 1993). Notably, Governor McKernan actually entered the
        Hall of the House of Representatives before it adjourned and said, “I
        hope that we will be able to keep the session on the 14th of July on
        veto day at least fairly short.” 2 Legis. Rec. H-1435 (1st Reg. Sess.
        1993). Thereafter, Governor McKernan returned two bills to the
        House of Representatives on July 13th. 2 Legis. Rec. H-1437 (1st
        Reg. Sess. 1993). After the Legislature reconvened on July 14th, it
        sustained the Governor’s vetoes before adjourning sine die. 4 Legis.
        Rec. S-1279 (1st Reg. Sess. 1993); 2 Legis. Rec. H-1443, 1449, 1450
        (1st Reg. Sess. 1993).

          [¶49] Examples of a similar process can be found during Governor King’s

terms in office.12 In at least one instance, the Legislature adjourned until a date

certain to address vetoes. On two occasions, the Legislature adjourned “until the

call,” returning within several weeks to address Governor King’s objections.

Again, several Legislatures adjourned for more than ten days before reconvening

to address objections of the Governor:

      • In 1997, the 118th Legislature adjourned on June 1st “until the call of
        the President of the Senate and the Speaker of the House, respectively,
        when there is a need to conduct legislative business.” 2 Legis. Rec.
        S-1426 (1st Spec. Sess. 1997); see 2 Legis. Rec. H-1362 (1st Spec.
        Sess. 1997). On June 2; 10; and 11, 1997, Governor King returned
     12
      Although the record reflects that Governor John E. Baldacci made use of the three-day process
following an adjournment sine die of the First Special Session of the 122nd Legislature, see 2 Legis. Rec.
H-1141 (2d Reg. Sess. 2006), we did not find any similar “veto-day” practice occurring before
adjournment sine die during his administrations.
                                                                              25

      three bills to the House with his vetoes, all of which were sustained
      nineteen days after adjournment, when the Legislature returned for
      veto day on June 20, 1997. 2 Legis. Rec. H-1367-1369 (1st Spec.
      Sess. 1997). Thereafter, the Legislature adjourned sine die. 2 Legis.
      Rec. S-1457 (1st Spec. Sess. 1997); 2 Legis. Rec. H-1394 (1st Spec.
      Sess. 1997).

   • On April 28, 2000, the 119th Legislature adjourned “until the call of
     the Speaker of the House, when there is a need to conduct business.”
     3 Legis. Rec. H-2700 (2d Reg. Sess. 2000); see 4 Legis. Rec. S-2476
     (2d Reg. Sess. 2000). On May 8, 2000, Governor King returned bills
     to both the House and Senate, voicing his objections. 4 Legis. Rec.
     S-2484-2485, 2503-2504 (2d Reg. Sess. 2000); 3 Legis. Rec.
     H-2706-2710 (2d Reg. Sess. 2000). After reconvening thirteen days
     after adjourning, on May 11, 2000, and considering the Governor’s
     objections, 4 Legis. Rec. S-2485, 2504-2506 (2d Reg. Sess. 2000);
     3 Legis. Rec. H-2707-2712 (2d Reg. Sess. 2000), the Legislature then
     adjourned sine die on May 12, 2000, 4 Legis. Rec. S-2530 (2d Reg.
     Sess. 2000); 3 Legis. Rec. H-2753 (2d Reg. Sess. 2000).

   • On April 10, 2002, the 120th Legislature adjourned until April 24,
     2002. 3 Legis. Rec. S-2074 (2d Reg. Sess. 2002); 3 Legis. Rec.
     H-2244 (2d Reg. Sess. 2002). On April 11th, Governor King returned
     three bills to the House with his vetoes and on April 17th, the
     Governor returned one bill to the Senate with his veto. 3 Legis. Rec.
     S-2080-2081 (2d Reg. Sess. 2002); 3 Legis. Rec. H-2249-2261 (2d
     Reg. Sess. 2002). After considering the Governor’s objections when
     it reconvened fourteen days after adjournment, on April 24th, the
     Legislature adjourned sine die on April 25, 2002. 3 Legis. Rec.
     S-2080-2084, 2115 (2d Reg. Sess. 2002); 3 Legis. Rec. H-2249-2261,
     2291 (2d Reg. Sess. 2002).

      [¶50]   More currently, during Governor LePage’s tenure in office, veto

override sessions have occurred after adjournment to a date certain and before

adjournment sine die:
26

     • On June 16, 2011, the 125th Legislature adjourned until June 28,
       2011. 2 Legis. Rec. S-1423 (1st Reg. Sess. 2011); 2 Legis. Rec.
       H-1019 (1st Reg. Sess. 2011). On June 17th, 20th, and 23rd,
       Governor LePage returned eight bills to their Houses of origin.
       3 Legis. Rec. S-1424-1426 (1st Reg. Sess. 2011); 2 Legis. Rec.
       H-1040-1045 (1st Reg. Sess. 2011). The Legislature reconvened on
       June 28th to consider the Governor’s vetoes before adjourning sine
       die on June 29, 2011. 3 Legis. Rec. S-1424-1426, 1442-1444, 1494
       (1st Reg. Sess. 2011); 2 Legis. Rec. H-1040-1045, 1067 (1st Reg.
       Sess. 2011).

     • On June 27, 2013, the 126th Legislature adjourned until July 9, 2013.
       Legis. Rec. S-1479 (1st Reg. Sess. 2013); Legis. Rec. H-1210 (1st
       Reg. Sess. 2013). On June 28; July 2; July 8; and July 9, 2013, while
       the Legislature was adjourned, Governor LePage returned bills with
       his objections. Legis. Rec. S-1479-1507 (1st Reg. Sess. 2013); Legis.
       Rec. H-1219-1241 (1st Reg. Sess. 2013). On July 9, 2013, the
       Legislature reconvened to address the Governor’s objections before
       adjourning sine die. Legis. Rec. S-1479-1507, 1525 (1st Reg. Sess.
       2013); Legis. Rec. H-1219-1241, 1282 (1st Reg. Sess. 2013).

     • On April 18, 2014, the 126th Legislature adjourned until May 1, 2014.
       Legis. Rec. S-2297 (2d Reg. Sess. 2014); Legis. Rec. H-2008 (2d Reg.
       Sess. 2014). In the intervening weeks, Governor LePage vetoed
       numerous bills and returned the same to their respective Houses of
       origin. Legis. Rec. S-2302-2315, 2326-2341, 2343-2347 (2d Reg.
       Sess. 2014); Legis. Rec. H-2010-2041 (2d Reg. Sess. 2014). When
       the Legislature reconvened on May 1, 2014, it considered the
       Governor’s vetoes, had the opportunity to sustain the Governor’s
       objections to certain bills while overriding others, and then finally
       adjourned sine die on May 2, 2014. Legis. Rec. S-2298, 2302-2316,
       2326-2341, 2343-2347, 2357 (2d Reg. Sess. 2014); Legis. Rec.
       H-2009-2042, 2059 (2d Reg. Sess. 2014).

        [¶51] All of the legislative veto sessions during Governor LePage’s first

term occurred more than ten days after an interim adjournment of the Legislature,

some several days later. Even when the Legislature did not specify the date of its
                                                                                  27

return when adjourning near the end of the session, the Governor was not

prevented from returning vetoed bills to their Houses of origin. For example:

   • On May 17, 2012, the 125th Legislature adjourned “until the call of
     the President of the Senate and the Speaker of the House, respectively,
     when there is a need to conduct business.” 3 Legis. Rec. H-1589 (2d
     Reg. Sess. 2012); see 4 Legis. Rec. S-2349 (2d Reg. Sess. 2012). On
     May 25th, Governor LePage vetoed four bills, and on May 29th, the
     Governor vetoed two bills; the bills were then returned to the Houses
     where they originated. 4 Legis. Rec. S-2350-2353 (2d Reg. Sess.
     2012); 3 Legis. Rec. H-1590-1597 (2d Reg. Sess. 2012). When the
     Legislature reconvened fourteen days after adjourning, on May 31,
     2012, both Houses addressed the Governor’s objections—the House
     sustained three of the four vetoed bills from the Governor, and the
     Senate voted to override the Governor’s veto on two bills—before the
     Legislature adjourned sine die. 4 Legis. Rec. S-2350-2354, 2357 (2d
     Reg. Sess. 2012); 3 Legis. Rec. H-1590-1599, 1604 (2d Reg. Sess.
     2012).

       [¶52] These examples demonstrate that temporary adjournments of the

Legislature near the end of a legislative session—whether until a date certain or

until the call of the leadership, and whether beyond a ten-day period—have not

prevented governors from returning bills with their objections to their Houses of

origin within the constitutionally-required ten-day timeframe.

      [¶53] This long-settled practice plays a significant role in our interpretation

of the provision of the Constitution at issue. See Opinion of the Justices, 146 Me.

at 323, 80 A.2d 866 (citing Longley, 119 Me. at 540, 112 A. 260).
28

                  c.      Precedent—Other Jurisdictions

          [¶54]        We turn finally to the analysis and interpretations of other

jurisdictions. Because our analysis depends on the specific language of Maine’s

Constitution and long-settled Maine practice, our review of precedent from other

jurisdictions may not carry as much weight as precedent from our own jurisdiction.

It will, however, serve the important purpose of assuring that we have considered

all of the available authority on point.

          [¶55] Beginning with federal precedent, we note that article IV, part 3,

section 2 of the Maine Constitution very closely mirrors, but is not identical to, the

United States Constitution, which provides:

          If any Bill shall not be returned by the President within ten Days
          (Sundays excepted) after it shall have been presented to him, the Same
          shall be a Law, in like Manner as if he had signed it, unless the
          Congress by their Adjournment prevent its Return, in which Case it
          shall not be a Law.

U.S. Const. art. I, § 7, cl. 2 (emphasis added). The seminal case that interpreted

this provision and that the Governor urges us to apply in undertaking our own

constitutional analysis is the Pocket Veto Case, 279 U.S. 655 (1929).13

          [¶56] In the Pocket Veto Case, the Supreme Court of the United States

interpreted Article I, Section 7 of the United States Constitution to allow a pocket

     13
      The docket title of the Pocket Veto Case is The Okanogan, Methow, San Poelis (or San Poil),
Nespelem, Colville, and Lake Indian Tribes or Bands of the State of Washington v. United States,
279 U.S. 655 (1929).
                                                                                    29

veto when Congress’s intrasession adjournment prevented the return of a bill to the

House where it originated within ten days. 279 U.S. at 691-92. Because the

adjournment at issue in the Pocket Veto Case was unquestionably a final

adjournment of the First Session of Congress, id. at 672, the analysis is not on all

fours with the matter before us. Nonetheless, the Supreme Court’s language has

provided guidance for other courts, and we address it here.

      [¶57] The determinative question in the Pocket Veto Case was whether the

Congressional adjournment was the type of adjournment that “prevents the

[Executive] from returning the bill to the House in which it originated within the

time allowed.” Id. at 680 (quotation marks omitted). Because Congress had

adjourned finally for the session, the Supreme Court determined “no substantial

basis [exists] for the suggestion” that, although Congress is not in session, “the bill

may nevertheless be returned . . . by delivering it, with the [Executive’s]

objections, to an officer or agent of the House, for subsequent delivery . . . when it

resumes its sittings at the next session.” Id. at 683-84.

      [¶58] That interpretation of the “prevent” language in the context of an

adjournment sine die is consistent with the understanding of all parties before us

today. It was the broader language of the Supreme Court’s opinion that added to

the potential for dispute here. The Court went on to conclude that the return of the

vetoes cannot be made to an officer or an agent of the specific House in question,
30

but must “be returned to the ‘House’ when sitting in an organized capacity for the

transaction of business.” Id. at 683.

      [¶59] Almost ten years after the Pocket Veto Case, the Supreme Court

retrenched from the breadth of its Pocket Veto language, interpreting the same

constitutional provision—Article I, Section 7—as preventing the President from

exercising the pocket veto when the House had adjourned for a brief mid-session

recess. See Wright v. United States, 302 U.S. 583, 594-98 (1938). In Wright, the

Court left open the question of whether a pocket veto could occur during a longer

intrasession recess, but stated that, in reaching its decision, it sought to promote the

“two fundamental purposes” of the pocket veto provision: “(1) that the President

shall have suitable opportunity to consider the bills presented to him, and (2) that

the Congress shall have suitable opportunity to consider his objections to bills and

on such consideration to pass them over his veto provided there are the requisite

votes.” Id. at 596.

      [¶60] Many states have grappled with the interpretation of their own state

constitutions and the question of what type of adjournment prevents the return of

governors’ vetoes. The great weight of state authority appears to be that only a

final adjournment of the Legislature prevents the return of a bill. See Wood v.

State Admin. Bd., 238 N.W. 16, 18 (Mich. 1931); see also Opinion of the Justices,
175 A.2d at 407 (collecting cases).
                                                                                                      31

        [¶61] As early as 1791, the Justices of the Massachusetts Supreme Judicial

Court issued an opinion answering two questions referred to it by the

Massachusetts Senate. At the time, the Massachusetts Constitution provided that

“if any bill or resolve shall not be returned by the governor within five days after it

shall have been presented, the same shall have the force of a law.” Mass. Const.

pt. II, ch. I, § 1, art. II. The Senate sought an opinion on what effect a recess of the

General Court had on the five-day period in which the Governor was required to

act on a bill. Opinion of the Justices, 3 Mass. 567, 567 (1791). The Justices

opined that “[i]f by recess . . . [it] is meant a recess after a prorogation,[14] or

recess after an adjournment, where there is no subsequent meeting of the same

General Court on that adjournment, we are clearly of opinion that such bill or

resolve has not the force of law.” Id. If the Massachusetts Senate was instead

referring to “a recess upon an adjournment,” the Justices stated that the period of

the adjournment was included in the five days the Governor had to act on the bill

because “all the days of the [General] Court’s sitting are but one session, although

an adjournment intervenes. When a prorogation takes place, the session is ended,

   14
       Courts and commentators have long distinguished between prorogation and adjournment.
According to William Blackstone, “prorogation puts an end to the session; and then such bills as are only
begun and not perfected, must be resumed de novo (if at all) in a subsequent session: whereas, after an
adjournment, all things continue in the same state as at the time of the adjournment made, and may be
proceeded on without any fresh commencement.” 1 William Blackstone, Commentaries *186 (emphasis
added); see also Black’s Law Dictionary 1341 (9th ed. 2009) (defining “prorogation” in part as “the
discontinuance of a legislative session until its next term”).
32

and a bill or resolve, after the session is ended, cannot acquire the force of law.”

Id. at 567-68.

           [¶62] In 1821, the Massachusetts Constitution was amended to add a similar

provision to that of article IV, part 3, section 2 of the Maine Constitution:

           If any bill or resolve shall be objected to, and not approved by the
           governor; and if the general court shall adjourn within five days after
           the same shall have been laid before the governor for his approbation,
           and thereby prevent his returning it with his objections, as provided by
           the constitution, such bill or resolve shall not become law, nor have
           force as such.

Mass. Const. amend. art. I. 15 In essence, this provision codified the 1791

Massachusetts Opinion of the Justices by clarifying that, if a legislative session

finally ends before the five-day period has expired, then any pending bills will not

become law.             See Journal of Debates and Proceedings in the Convention of

Delegates, Chosen to Revise the Constitution of Massachusetts (1820) 97 (1853).

           [¶63] In 1864, the Justices of the New Hampshire Supreme Court issued an

opinion interpreting a similar provision in the New Hampshire Constitution.

     15
          The Massachusetts Constitution has since been amended to read:

          And in order to prevent unnecessary delays, if any bill or resolve shall not be returned by the
          governor within ten days after it shall have been presented, the same shall have the force of a
          law. . . . If any bill or resolve shall be objected to, and not approved by the governor, and if
          the general court shall adjourn within ten days after the same shall have been laid before the
          governor for his approbation, and thereby prevent his returning it with his objections, as
          provided by the constitution, such bill or resolve shall not become a law, nor have force as
          such.

Mass. Const. art. XC, §§ 1, 2.
                                                                                                     33

Opinion of the Justices, 45 N.H. 607 (1864). The New Hampshire Constitution

states as follows:

         If any bill shall not be returned by the governor within five days
         (Sundays excepted) after it shall have been presented to him, the same
         shall be a law in like manner as if he had signed it unless the
         legislature, by their adjournment, prevent its return, in which case it
         shall not be a law.

N.H. Const. pt. 2, art. 44 (emphasis added).16 The nature of the questions required

the Justices to explain the circumstances under which the Governor would be

prevented from returning a bill due to adjournment.                      Opinion of the Justices,
45 N.H. at 608-11. First, the Justices noted that the bill did not need to be returned

while the Legislature was physically meeting. See id. at 609. The Justices stated

that “[t]he duty of the governor is performed when he returns the bill, with his

objections, to the house in which the bill originated, and gives them proper notice,

whether it is received or not.” Id. Second, because the Legislature need not be

present when the Governor returns the bill, the Justices opined as follows:

         The adjournment referred to in this provision of the constitution is not,
         we think, the ordinary recess or adjournment from time to time during
         the continuance of the session, but the final adjournment at the close
         of the session. In fact, this is the only adjournment, we think, which
         could prevent a return of the bill within the time limited.




  16
       This provision of New Hampshire’s Constitution has not been amended since it took effect in 1792.
34

Id. at 610 (emphasis added).17

           [¶64] Similarly, in 1927, the Minnesota Supreme Court held that where the

Minnesota Senate temporarily adjourned from Thursday to Monday, the

adjournment did not prevent the return of a bill by the Governor. State ex rel.

Putnam v. Holm, 215 N.W. 200, 201, 203-04 (Minn. 1927). At the time, the

Minnesota Constitution provided as follows:

           If any bill shall not be returned by the governor within three days
           (Sundays excepted) after it shall have been presented to him, the same
           shall be a law in like manner as if he had signed it, unless the
           legislature, by adjournment within that time, prevents its return, in
           which case it shall not be a law.

Minn. Const. art. IV, § 11 (emphasis added).18 The court first noted that “[t]he

prevailing rule is that a temporary adjournment of the Legislature, or of the house


     17
        The Justices of the New Hampshire Supreme Court reasoned in part that, because the individual
houses of the Legislature can constitutionally adjourn for days at a time, “[i]t could not have been
expected that any such adjournment would or could operate to defeat the return of any bill within the time
there specified, that the governor might wish to veto.” Opinion of the Justices, 45 N.H. 607, 610 (1864).
Instead, “[t]he only adjournment that was to prevent the return of the bill, was an adjournment of the
legislature; that is, of both houses of the general court, and not of either house alone.” Id. at 610-11
(quotation marks omitted). The Justices concluded that “the intention of the framers of the constitution
. . . was, most evidently, . . . that it was only the final adjournment of the legislature, of both houses, for
the session that could [prevent the return of a bill].” Id. at 611; see also Opinion of the Justices, 167 A.
160, 160 (N.H. 1933) (citing to the 1864 New Hampshire Opinion of the Justices to answer a question
referred to the Justices by the New Hampshire House of Representatives and stating that, in the court’s
opinion, a bill had become law when the Governor did not return the bill with his objections within the
five-day period allowed under the New Hampshire Constitution).
     18
      The Minnesota Constitution has since been amended on several occasions and currently reads as
follows:

          Any bill not returned by the governor within three days (Sundays excepted) after it is
          presented to him becomes a law as if he had signed it, unless the legislature by adjournment
          within that time prevents its return. Any bill passed during the last three days of a session
                                                                                                    35

in which a bill originated, does not prevent the return of the bill.” Putnam,
215 N.W. at 203. The court then reasoned that the Legislature “is in existence

until the final adjournment, regardless of whether” it is actually present.                         Id.

Because “[t]he presiding officer, secretary (or clerk) and members of either house

are its authorized representatives[,] [t]here is no reason why a return cannot be

made to any one of them.”               Id.   Similar to the circumstance before us, the

Minnesota Supreme Court further noted that the Governor had previously returned

bills with his objections “not only when the house has not been in session, but at

places other than in the Capitol building.” Id. The court therefore warned “against

a construction that would bring into existence other bills, as valid laws, which have

supposedly been put to death.” Id.

        [¶65] In 1931, the Michigan Supreme Court held that

        [t]he purpose and object as well as the language of the Constitution
        justifies and, in our opinion, requires the construction that it is only
        the adjournment without day of the legislature which prevents return
        of a bill to the originating house and calls into operation the provision
        for “pocket veto.”




      may be presented to the governor during the three days following the day of final
      adjournment and becomes law if the governor signs and deposits it in the office of the
      secretary of state within 14 days after the adjournment of the legislature. Any bill passed
      during the last three days of the session which is not signed and deposited within 14 days
      after adjournment does not become a law.

Minn. Const. art. IV, § 23.
36

Wood, 238 N.W. at 20. The provision of the Michigan Constitution interpreted by

the court provided as follows:

           If any bill be not returned by the governor within ten days, Sundays
           excepted, after it has been presented to him, it shall become a law in
           like manner as if he had signed it, unless the legislature, by
           adjournment, prevents its return, in which case it shall not become a
           law.

Mich. Const. art. V, § 36.19 The court found it important that “[t]he weight of State

authority seems to be that it is only the final adjournment of the legislature which

prevents return of a bill on veto and that a temporary adjournment does not.”

Wood, 238 N.W. at 18. Further, the court declined to extend the reasoning of the

Pocket Veto Case “because it would introduce into what was designed as a simple,

practical, and definitely operating provision for executive disapproval of bills, an

element disturbing or destructive of such constitutional power.” Id. at 19. The

court noted that “[i]t is hardly conceivable that the framers of the Constitution


     19
      The Michigan Constitution has since been amended to clarify that ambiguity by providing as
follows:

          Every bill passed by the legislature shall be presented to the governor before it becomes law,
          and the governor shall have 14 days measured in hours and minutes from the time of
          presentation in which to consider it. If he approves, he shall within that time sign and file it
          with the secretary of state and it shall become law. If he does not approve, and the
          legislature has within that time finally adjourned the session at which the bill was passed, it
          shall not become law. If he disapproves, and the legislature continues the session at which
          the bill was passed, he shall return it within such 14-day period with his objections, to the
          house in which it originated. . . . If any bill is not returned by the governor within such
          14-day period, the legislature continuing in session, it shall become law as if he had signed
          it.

Mich. Const. art. IV, § 33.
                                                                                    37

could have understood that return of a bill on veto must be to the originating house

in session, and, in the face of such understanding, have omitted provision declaring

the effect on return of adjournment of such house.” Id. The court eloquently

summarized its conclusions as follows:

              The legislature holds one regular session. Each house is
       organized for the session. Temporary adjournments do not disrupt or
       interrupt the legislature or an organized house. Each constitutes a
       constitutional entity throughout the session. So, the governor may
       transmit the bill to the originating house through its officers and thus
       unequivocally evidence his disapproval. As temporary adjournment
       provides for further session of the legislature, its jurisdiction to pass
       the bill over his veto is retained.

Id. at 20.

       [¶66] Many other state courts have similarly interpreted their respective

state constitutions. See, e.g., Harpending v. Haight, 39 Cal. 189, 206 (1870)

(holding that “no other adjournment than the final adjournment of the Legislature

itself at the end of the session . . . prevent[s] the return of a bill by the Executive

with his objections to its passage”); State ex rel. State Pharm. Ass’n v. Michel,

27 So. 565, 567 (La. 1900) (stating that “adjournment” “means final adjournment

at the close of the session” and that the Legislature need not be present for the

Governor to return a bill with his objections); Miller v. Hurford, 9 N.W. 477, 479

(Neb. 1881) (stating that a similar provision “appl[ies] to adjournments sine die,

and not to adjournments from time to time”); Hequembourg v. Dunkirk, 2 N.Y.S.
38

447, 450 (Gen. Term 1888) (adopting New Hampshire’s interpretation of

“adjournment”); Corwin v. Comptroller Gen., 6 S.C. 390, 395-98 (1875)

(interpreting a constitutional provision nearly identical to Maine’s and holding that

the House’s temporary adjournment did not prevent the Governor’s return of a

bill); Johnson City v. Tenn. E. Elec. Co., 182 S.W. 587, 590 (Tenn. 1915) (holding

that, where a bill’s “return was not prevented by final adjournment of the

assembly[,] . . . the bill became a law at the expiration of the time limited, and its

subsequent return by the governor to the house, and any action on it taken by the

house must be regarded as nullities”); State ex rel. Sullivan v. Dammann, 267 N.W.
433, 437 (Wis. 1936) (“It is our conclusion that the word ‘adjournment’ means sine

die adjournment of the legislature, and that such an adjournment is the only one

that prevents the return of a bill.”).20

          [¶67] To be sure, contrary to the prevailing view that “adjournment” means

only a final adjournment of the Legislature, a handful of states have taken the

approach that even a temporary adjournment prevents the return of a bill. In 1863,

the Illinois Supreme Court stated that “[i]t is manifest . . . that the general assembly

     20
       In 1911, the Supreme Court of Alabama also held that adjournment within its constitution meant
“final adjournment.” State ex rel. Crenshaw v. Joseph, 57 So. 942, 944 (Ala. 1911). However, the
Alabama Constitution explicitly provided for circumstances both where the Legislature adjourned and
took a recess. See Ala. Const. art. V, § 125 (“[U]nless the legislature, by its adjournment, prevent the
return, in which case it shall not be a law; but when return is prevented by recess, such bill must be
returned to the house in which it originated within two days after reassembling, otherwise it shall become
a law . . . .”). This provision has not since been amended or repealed.
                                                                                                       39

must be in an organized condition, acting as a general assembly at the end of [the

period within which the governor may return a bill], if not during the whole time,

to require the governor to perform the act.” People ex. rel. Harless v. Hatch, 33
Ill. 9, 135 (1863). At the time, the Illinois Constitution provided as follows:

          If any bill shall not be returned by the governor within ten days
          (Sundays excepted) after it shall have been presented to him, the same
          shall be a law, in like manner as if he had signed it, unless the general
          assembly shall, by their adjournment, prevent its return, in which case
          the said bill shall be returned on the first day of the meeting of the
          general assembly, after the expiration of said ten days, or be a law.

Ill. Const. of 1848, art. IV, § 21.21 The court reasoned that the “mode best

calculated to promote the general welfare” and “to prevent the evils of hasty, illy

considered legislation” was to “arrest the passage of a bill until [the Governor’s]

objections could be heard.” Harless, 33 Ill. at 136.

          [¶68]     In 1904, the Connecticut Supreme Court of Errors held that an

adjournment of the House in which a bill originated for more than three calendar

days after its presentation to the Governor prevents the return of the bill. State ex



   21
        The Illinois Constitution now provides:

        If recess or adjournment of the General Assembly prevents the return of a bill, the bill and
        the Governor’s objections shall be filed with the Secretary of State within such 60 calendar
        days. The Secretary of State shall return the bill and objections to the originating house
        promptly upon the next meeting of the same General Assembly at which the bill can be
        considered.

Ill. Const. art. IV, § 9, subsec. b (emphasis added).
40

rel. Norwalk v. South Norwalk, 58 A. 759, 760 (Conn. 1904). The Connecticut

Constitution provided:

           If the bill shall not be returned by the governor within three days
           (Sundays excepted) after it shall have been presented to him, the same
           shall be a law in like manner as if he had signed it; unless the general
           assembly, by their adjournment, prevents its return, in which case it
           shall not be a law.

Conn. Const. of 1818, art. IV, § 12.22 Important to that court’s analysis was the

long-practiced tradition of delivery of the Governor’s return to an active session of

the Legislature; it relied on a practice by which, over a period of eighty-five years,

“since the creation of the office of executive secretary in 1819 the invariable

practice, in returning a bill, has been to return it by his hand for delivery in open

house to the proper officer.” Norwalk, 58 A. at 760.

           [¶69] In 1912, the Supreme Court of New Jersey held that a bill was invalid

when the House where the bill had originated adjourned for more than five days,

thereby preventing the Governor from returning the bill. In re “An Act to Amend

     22
          The current Connecticut Constitution was adopted in 1965 and provides:

          In case the governor shall not transmit the bill to the secretary, either with his approval or
          with his objections, within five calendar days, Sundays and legal holidays excepted, after the
          same shall have been presented to him, it shall be a law at the expiration of that period;
          except that, if the general assembly shall then have adjourned any regular or special
          session, the bill shall be a law unless the governor shall, within fifteen calendar days after
          the same has been presented to him, transmit it to the secretary with his objections, in which
          case it shall not be a law unless such bill is reconsidered and repassed by the general
          assembly by at least a two-thirds vote of the members of each house of the general assembly
          at the time of its reconvening.

Conn. Const. art. IV, § 15 (emphasis added).
                                                                                                41

an Act Entitled ‘An Act Concerning Pub. Utils.’” (Public Utils. Act Case), 84 A.
706, 710-11 (N.J. 1912). At the time, the New Jersey Constitution provided as

follows:

        If any bill shall not be returned by the governor within five days
        (Sundays excepted) after it shall have been presented to him, the same
        shall be a law in like manner as if he had signed it, unless the
        legislature, by their adjournment, prevent its return, in which case it
        shall not be a law.

N.J. Const. of 1844, art. V, § 7.23 The court reasoned that “the provision itself not

only contemplates, but provides, the effect of an adjournment by the Legislature

for a period sufficiently long to prevent the Governor returning a bill within the

constitutional time.” Public Utils. Act Case, 84 A. at 710. The court further stated

that a contrary interpretation would “disregard[] the express language of the

constitutional provision, which is that the Governor ‘shall return it[,] with his

objections[,] to the house in which it shall have originated.’” Id. (quoting N.J.

Const. of 1844, art. V, § 7). This case has been criticized in other state court

decisions, however, for ignoring the prevailing rule and failing to mention or

distinguish contrary decisions of other state courts. See, e.g., Putnam, 215 N.W. at

203 (“The New Jersey case is not now, nor at the time it was written, in accord




   23
     New Jersey adopted a new constitution in 1947, which now provides a very specific and detailed
roadmap for the return of the bills from the Governor. N.J. Const. art. V, § 1, para. 14.
42

with the prevailing rule. It does not mention the several prior contrary decisions of

other courts.”).

      [¶70]    In 1961, the Justices of the Delaware Supreme Court issued an

opinion answering questions referred to them by the Governor of Delaware

involving the interpretation of a similar provision in Delaware’s Constitution.

Opinion of the Justices, 175 A.2d 405, 406 (Del. 1961).              The Delaware

Constitution then provided as follows:

      If any bill shall not be returned by the Governor within ten days,
      Sundays excepted, after it shall have been presented to him, the same
      shall be a law in like manner as if he had signed it, unless the General
      Assembly shall, by adjournment, prevent its return, in which case it
      shall not become a law without the approval of the Governor. No bill
      shall become a law after the final adjournment of the General
      Assembly, unless approved by the Governor within thirty days after
      such adjournment.

Del. Const. art. III, § 18. The Justices, after recognizing the majority view held by

state courts that temporary adjournments do not prevent the return of a bill, opined

that the “more persuasive” view, “having regard to the provisions of our own

Constitution . . . [is] that a temporary adjournment does prevent the return of a

bill.” Opinion of the Justices, 175 A.2d at 407. The court gave considerable

weight to the fact that (1) the Delaware Constitution distinguished between

“adjournment” and “final adjournment” within the same constitutional provision;

(2) Delaware’s only judicial precedent, in dictum, supported its opinion; and
                                                                                                          43

(3) “meager” but “suggestive” evidence of a practical construction supported its

view. Id. at 408.24

         [¶71] In sum, a majority of the state courts that have interpreted similar

constitutional provisions have concluded that only a final adjournment at the end

of a session of the Legislature, rather than a temporary adjournment, will prevent

the return of a bill with the Governor’s objections. Although some state courts

have reached the opposite conclusion, their opinions have generally been based on

the unique language of each state’s constitution and legislative practice, 25 rather

than considerations that can easily be transferred to an analysis of the Maine

Constitution. Thus, overall, our analysis of the opinions of other state courts

supports the proposition that the only type of adjournment that prevents the return

of a bill by the Governor for the purposes of article IV, part 3, section 2 of the


   24
      The Delaware Constitution has since been amended to provide that the General Assembly is
continuously in session until its final adjournment:

        If any bill shall not be returned by the Governor within ten days, Sundays excepted, after it
        shall have been presented to him or her, the same shall be a law in like manner as if he or she
        had signed it, unless the General Assembly shall, by final adjournment, prevent its return, in
        which case it shall not become a law without the approval of the Governor.

Del. Const. art. III, § 18 (emphasis added); see also Opinion of the Justices, 405 A.2d 694, 697 n.6 (Del.
1979) (stating that the amendment was “evidently in response to the 1961 Delaware Opinion of the
Justices”).
   25
       For example, recently, the Supreme Court of Pennsylvania affirmed a decision of the
Commonwealth Court of Pennsylvania that the Governor had successfully vetoed a bill when he was
physically prevented from returning the bill, with his objections, to the bill’s House of origin when the
House was actually closed. Jubelirer v. Pa. Dep’t of State, 871 A.2d 789, 789 (Pa. 2005), aff’g 859 A.2d
874 (Pa. Commw. Ct. 2004).
44

Maine Constitution is final adjournment of the Legislature at the end of a

legislative session, ordinarily in the form of an adjournment sine die.

                                II. CONCLUSIONS

      [¶72] Because democracy thrives on discussion and debate, and mankind

has not yet found a method of communication that eliminates all potential for

misperception or misunderstanding, the process of doing the people’s business will

occasionally involve contention, confusion, or miscommunication. It follows that

clarity of process and adherence to settled expectations are critical to assuring that

the procedures of democracy do not devolve into uncertainty. We understand the

hope expressed by the three Republican Members of the House that a method of

compromise could be found by which the Chief Executive and the Legislature

would have an opportunity to revisit decisions and timeframes that have already

passed.   The Maine Constitution, and nearly four decades of practice and

precedent, do not, however, provide for such a process. We have been asked for

our opinions regarding the language of the Maine Constitution, and we have

endeavored faithfully to provide those opinions.

      [¶73] In so doing, we are acutely aware that our conclusions will render

ineffective the Governor’s objections to sixty-five bills—a result that we do not

take lightly. Nonetheless, in exercising the authority of the Judicial Branch to

respond to an inquiry from the Executive Branch, we are guided by the need for
                                                                                    45

certainty in, and confirmation of, the constitutionally-identified process that has

been employed in Maine for so many years.

      [¶74] In the end, we interpret the Maine Constitution cognizant of the “two

fundamental purposes” elucidated in Wright: “(1) that the [Governor] shall have

suitable opportunity to consider the bills presented to him, and (2) that the

[Legislature] shall have suitable opportunity to consider his objections to bills and

on such consideration to pass them over his veto provided there are the requisite

votes.” 302 U.S. at 596.

                                   III. ANSWERS

      [¶75] Our unanimous Opinion is as follows: A solemn occasion has been

presented. The constitutional language at issue is ambiguous. The Questions

presented by the Governor require reference to context, governmental tradition and

practice, and judicial precedent.      Having considered the filings, the factual

background and legislative record, the constitutional context of the language at

issue, long-held traditions and practices of Maine Governors and Legislatures, and

the analysis and precedents of other jurisdictions, each of us is of the opinion that a

temporary legislative adjournment does not prevent the return of the bills with the

Governor’s objections to the Legislature. During such a temporary adjournment,

the Governor may return the bills and his objections to the officers and agents of

the originating House.
46

          [¶76] In the matter at hand, the adjournment of the First Regular Session of

the 127th Legislature on June 30, 2015, “until the call” of legislative leadership,

for the purpose of addressing the “possible objections of the Governor,” did not

“prevent” the return of the Governor’s objections as described by the Maine

Constitution in article IV, part 3, section 2.

          [¶77] Accordingly, for the reasons set forth above, with respect, we answer

the Governor’s Questions as follows:

     l)    What form of adjournment prevents the return of a bill to the
           Legislature as contemplated by the use of the word, adjournment,
           in Art. IV, pt. 3, §2 of the Maine Constitution?

           An adjournment sine die does “prevent” the return. A temporary
           adjournment to a date certain or “at the call” of legislative
           leadership does not prevent the return. We do not, however,
           attempt to address the entire universe of adjournments that may
           prevent the return of the Governor’s objections, such as an
           adjournment caused by an unanticipated force majeure.26

     2)    Did any of the action or inaction by the Legislature trigger the
           constitutional three-day procedure for the exercise of the
           Governor’s veto?

            No.

     3)    Are the 65 bills I returned to the Legislature on July 16 properly
           before that body for reconsideration?

           No. Following the ten days provided for gubernatorial objection,
           the bills that were not returned to the House of origination with the

     26
      A “force majeure” is an unanticipated and uncontrollable event, including an act of nature such as a
flood, tornado, or hurricane. See Black’s Law Dictionary 718 (9th ed. 2009)
                                                                               47

       Governor’s objections became law, to be effective ninety days
       after the adjournment sine die of the First Regular Session of the
       127th Legislature, except where enacted as emergency legislation.

                                          Each Justice Individually Opining.
Signed: August 6, 2015                    For the Justices,


                                                /s/
                                          LEIGH I. SAUFLEY
                                          Chief Justice
                                          DONALD G. ALEXANDER
                                          ANDREW M. MEAD
                                          ELLEN A. GORMAN
                                          JOSEPH M. JABAR
                                          THOMAS E. HUMPHREY
                                                        Associate Justices
48


On the briefs:

      Cynthia Montgomery, Esq., Hancock Fenton, Esq., Holly Lusk, Esq.,
      and Avery Day, Esq., Office of the Governor, Augusta, for Governor
      Paul R. LePage

      Timothy C. Woodcock, Esq., and Adria Y. LaRose, Esq., Eaton
      Peabody, Bangor, for President of the Maine Senate Michael
      Thibodeau on behalf of the Maine Senate and Speaker of the House of
      Representatives Mark Eves on behalf of the House of Representatives

      Janet T. Mills, Attorney General, Susan P. Herman, Dep. Atty. Gen.,
      and Phyllis Gardiner, Asst. Atty. Gen., Office of the Attorney
      General, Augusta, for Attorney General Janet T. Mills

      L. Clinton Boothby, Esq., Boothby Perry, LLC, Turner, for
      Representatives Kenneth W. Fredette, Eleanor M. Espling, and Jeffrey
      L. Timberlake

      Zachary L. Heiden, Esq., Alison Beyea, Esq., and Oamshri
      Amarasingham, Esq., ACLU of Maine Foundation, Portland, for
      American Civil Liberties Union of Maine Foundation

      Melissa A. Hewey, Esq., and David M. Kallin, Esq., Drummond
      Woodsum & MacMahon, Portland, for Planned Parenthood of
      Northern New England, Maine Family Planning, Mabel Wadsworth
      Women’s Health Center, Maine Primary Care Association, and Maine
      Nurse Practitioner Association

      Lise McLain of Gilead and Dorothy Lafortune of Biddeford

      Audrey Spence of Portland
                                                                               49

At oral argument:

     Cynthia Montgomery, Esq., for Governor Paul R. LePage

     L. Clinton Boothby, Esq., for Representatives Kenneth W. Fredette, Eleanor
     M. Espling, and Jeffrey L. Timberlake

     Timothy C. Woodcock, Esq., for President of the Maine Senate Michael
     Thibodeau on behalf of the Maine Senate and Speaker of the House of
     Representatives Mark Eves on behalf of the House of Representatives

     Phyllis Gardiner, Asst. Atty. Gen., for Attorney General Janet T. Mills